47 F.3d 1156NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Anthony DEPAOLO, Plaintiff-Appellant,v.Frederick MARTIN, and Cape Cod Regional Transit Authority,Defendants-Appellees.
No. 94-1715
United States Court of Appeals,First Circuit.
Feb. 22, 1995

Appeal from the United States District Court for the District of Massachusetts [Hon.  Robert E. Keeton, U.S. District Judge ]
John N. Lewis, with whom Ravech, Aronson, Shuman & Lewis, P.C., was on brief for appellant.
Darrell Mook, with whom Burns & Levinson, was on brief for appellees.
Before TORRUELLA, Chief Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
Plaintiff-Appellant, Anthony DePaolo ("DePaolo"), appeals the district court's jury instruction to the effect that he could be found comparatively negligent for not wearing a bicycle helmet.  DePaolo failed to object to this instruction subsequent to the jury charge and, consequently, waived that objection pursuant to Federal Rule of Civil Procedure 51.  Wartski v. Bedford, 926 F.2d 11, 21-22 (1st Cir. 1991);  Coy v. Simpson Marine Safety Equip., Inc., 787 F.2d 19, 25-26 (1st Cir. 1986).  In the absence of compliance with Rule 51, we review only for plain error amounting to a "miscarriage of justice."  Elgabri v. Lekas, 964 F.2d 1255, 1259 (1st Cir. 1992).  We have reviewed the instructions given by the district court and find no plain error.


2
Affirmed.